EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of June 8, 2006, by and between RAIT Investment
Trust, with its principal place of business at 1818 Market Street, 28th Floor,
Philadelphia, PA 19103 (the “Company”) and RAPHAEL LICHT, residing at the
address set forth on the signature page hereof (the “Executive”).

WHEREAS, a subsidiary of the Company has entered into an agreement and plan of
merger (the “Merger Agreement”) with Taberna Realty Finance Trust (“Taberna”),
pursuant to which Taberna will become a wholly-owned subsidiary of the Company
as of the closing of the transaction contemplated by the Merger Agreement (the
“Merger”);

WHEREAS, prior to the effective time of the Merger, the Executive was employed
by Taberna; and

WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such employment, on the terms set forth below, effective as of the
effective time of the Merger, except with respect to clause (ii) of
Section 7.14, which shall be effective as of the date of the signing of this
Agreement.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the effective time
of the Merger and continuing for a three-year period following such date, unless
sooner terminated in accordance with the provisions of Section 4 or Section 5;
with such employment to continue for successive one-year periods in accordance
with the terms of this Agreement (subject to termination as aforesaid) unless
either party notifies the other party of non-renewal in writing prior to three
months before the expiration of the initial term and each annual renewal, as
applicable (the period during which the Executive is employed hereunder being
hereinafter referred to as the “Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
Chief Legal Officer and Chief Administrative Officer of the Company, reporting
directly to Daniel Cohen (or his successor) in his capacity as Chief Executive
Officer, and, as such, the Executive shall faithfully perform for the Company
the duties of said offices and shall perform such other comparable duties of an
executive, managerial or administrative nature as shall be specified and
designated from time to time by the board of directors of the Company (the
“Board”). The Executive shall devote substantially all of his business time and
effort to the performance of his duties hereunder.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a salary at a
minimum rate of $350,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives. The
Board periodically shall review the Executive’s Annual Salary and may provide
for such increases therein as it may in its discretion deem appropriate,
provided that the Executive’s Annual Salary shall be increased by no less than
10% per annum on each of the first and second anniversaries of this Agreement.
(Any such increased salary shall constitute the “Annual Salary” as of the time
of the increase.)

3.2 Bonus. During the Term, in addition to the Annual Salary, for each fiscal
year of the Company ending during the Term, the Executive shall have the
opportunity to receive annual bonuses in such amounts and on such terms to be
determined by the Company. During the first year of the Term Executive shall
receive a bonus of not less than $400,000, payable no later than April 1, 2007.
Nothing contained in the foregoing shall limit the Executive’s eligibility to
receive any other bonus under any other bonus plan, stock option or equity–based
plan, or other policy or program of the Company.

3.3 Equity Incentive Plan. Executive shall be entitled to participate in the
Company’s 2005 Equity Incentive Plan (the “Plan”), and other Company equity
plans, and may, without limitation, be granted Options (as such term is defined
in the Plan) to purchase the Company’s common shares and restricted shares under
the Plan in the discretion of the Compensation Committee.

3.4 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. Without limiting any other provision of this Agreement, the
obligations of the Company under Section 6.11 of the Merger Agreement shall be
applicable to the Executive under this Agreement.

3.5 Vacation. The Executive shall be entitled to vacation of no less than 20
business days per year, to be credited in accordance with ordinary Company
policies.

3.6 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability as defined for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, the Company shall
have the right, to the extent permitted by law, to terminate the employment of
the Executive upon notice in writing to the Executive. Upon termination of
employment due to death or disability, (i) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive any Annual Salary and other benefits earned and accrued
under this Agreement prior to the date of termination (and reimbursement under
this Agreement for expenses incurred prior to the date of termination); (ii) the
Executive shall be entitled to receive an amount equal to his Annual Salary for
the remainder of the year in which such termination occurs; (iii) without
duplication of any amounts due under clauses (i) and (ii), the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall receive an amount equal to the annual bonus that, in the absence of such
termination, would have been payable for the fiscal year in which termination
occurs, payable at such time as would have applied in the absence of such
termination, with such amount to be multiplied by a fraction (x) the numerator
of which is the number of days in the fiscal year preceding the termination and
(y) the denominator of which is 365; (iv) all outstanding unvested equity-based
awards pursuant to the Plan held by the Executive shall fully vest and become
immediately exercisable, as applicable, and subject to the terms of such awards;
and (v) the Executive (or the Executive’s estate or beneficiaries in the case of
the death of the Executive) shall have no further rights to any other
compensation or benefits hereunder, or any other rights hereunder (but, for the
avoidance of doubt, shall receive such disability and death benefits as may be
provided under the Company’s plans and arrangements in accordance with their
terms).

5. Certain Terminations of Employment; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:



  (i)   commission of, and indictment for or formal admission to a felony, or
any crime of moral turpitude, dishonesty, or breach of the Company’s code of
ethics, or any crime involving the Company;



  (ii)   engagement in fraud, misappropriation or embezzlement;



  (iii)   continued gross insubordination after written notice thereof by the
Board;



  (iv)   continued failure to materially adhere to the directions of the Board,
to adhere to the Company’s written policies and practices or to devote a
substantial majority of his business time and efforts to the Company and its
subsidiaries; or



  (v)   material breach of any of the provisions of Section 6.

provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time not more than
30 days following the occurrence of any of the events described in clause
(ii) through (v) above (or, if later, the Company’s knowledge thereof). No
termination for Cause under clause (i) through (v) shall be effective unless the
Board makes a determination that Cause exists after notice to the Executive, and
the Executive has been provided with an opportunity (with counsel of his choice)
to contest the determination at a meeting of the Board.

(b) The Company may terminate this Agreement and the Executive’s employment
hereunder for Cause, and the Executive may terminate his employment on at least
30 days’ written notice given to the Company. If the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with Section
5.2, (i) the Executive shall receive Annual Salary and other benefits (including
any bonus for a fiscal year completed before termination and awarded but not yet
paid, or in the event of a partial fiscal year, a pro rata bonus earned through
the date of such termination, which is to be calculated based on the bonus
earned in the prior fiscal year) earned and accrued under this Agreement prior
to the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment); and (ii) the
Executive shall have no further rights to any other compensation or benefits
under this Agreement on or after the termination of employment.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,



  (i)   the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;



  (ii)   a reduction in Annual Salary of the Executive; or



  (iii)   the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
30 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

(b) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason or in the event of any notice of non-renewal of this
Agreement by the Company, as described in Section 1:



  (i)   the Executive shall receive a single-sum payment equal to accrued but
unpaid Annual Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);



  (ii)   the Executive shall receive a single-sum payment of an amount equal to
1.5 times the sum of (x) the highest bonus earned in one year period preceding
the date of termination plus (y) the greater of (a) the average of the Annual
Salary amounts paid to Executive over the three calendar years prior to the date
of Termination or, (b) if less than three years have elapsed between the date of
this Agreement and the date of termination, the highest Annual Salary paid to
Executive in any calendar year prior to the date of Termination or (c) if less
than 12 months have elapsed from the date of this Agreement to the date of
termination, the highest Annual Salary received in any month times 12; and; and



  (iii)   all outstanding unvested equity-based awards (including without
limitation Options and restricted shares) held by the Executive shall fully vest
and shall become immediately exercisable, as applicable.

Notwithstanding the foregoing, no payments under Section 5.2(b) shall be made
less than six months after termination to the extent required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (in which case any
payments deferred under this provision shall be paid upon the six-month
anniversary of termination).

5.3 Change of Control. Without duplication of the foregoing, upon a “Change of
Control” (as defined below) while the Executive is employed, all outstanding
unvested equity-based awards shall fully vest and shall become immediately
exercisable, as applicable. In addition, if, after a Change of Control, the
Executive terminates his employment with the Company within the six-month
anniversary of the Change of Control, such termination shall be deemed a
termination by the Executive for Good Reason covered by Section 5.2. For
purposes of this Agreement, “Change in Control” shall mean the happening of any
of the following:



  (i)   any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding the Company, any entity controlling, controlled
by or under common control with the Company, any employee benefit plan of the
Company or any such entity, and Executive and any “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) of which the Executive is a member) is
or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding common shares of the Company
(in either such case other than as a result of an acquisition of securities
directly from the Company); provided, however, that, in no event shall a Change
in Control be deemed to have occurred upon an initial public offering or a
subsequent public offering of the common shares under the Securities Act of
1933, as amended;



  (ii)   any consolidation or merger of the Company where the shareholders of
the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any);



  (iii)   there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or



  (iv)   the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.

5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement is deemed to constitute a Parachute Payment
(as defined below), alone or when added to any other amount payable or paid to
or other benefit receivable or received by the Executive which is deemed to
constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, in addition to any other benefits to which
the Executive is entitled under this Agreement, the Executive shall be paid by
the Company an amount in cash equal to the sum of the excise taxes payable by
the Executive by reason of receiving Parachute Payments plus the amount
necessary to put the Executive in the same after-tax position (taking into
account any and all applicable federal, state and local excise, income or other
taxes at the highest applicable rates on such Parachute Payments and on any
payments under this Section 5.4 as if no excise taxes had been imposed with
respect to Parachute Payments). “Parachute Payment” shall mean a “parachute
payment” as defined in Section 280G of the Code. The calculation under this
Section 5.4 shall be as determined by the Company’s accountants.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is the structuring, organization, consulting with,
managing, servicing or otherwise engaging in the business of pooling trust
preferred securities or providing financing through the issuance of similar debt
securities or equity securities issued by REITs or real estate operating
companies or their affiliates, wherever located, whether in a “CDO” structure or
otherwise (such business herein being referred to as the “Business”); (ii) the
Company is one of the limited number of persons who have such a business;
(iii) the Company’s Business is, in part, national in scope; (iv) the
Executive’s work for the Company has given and will continue to give him access
to the confidential affairs and proprietary information of the Company; (v) the
covenants and agreements of the Executive contained in this Section 6 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 6. Accordingly, the Executive covenants and agrees
that:

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, and subject to Executive receiving all monies due to him
under the severance arrangements set forth herein, and further in consideration
of the Executive’s exposure to the proprietary information of the Company, the
Executive covenants and agrees that, during the period commencing on the date
hereof and ending eighteen (18) months following the date upon which the
Executive shall cease to be an employee of the Company and its affiliates, he
shall not in the United States, directly or indirectly, except with the prior
approval of the Board, (i) engage in the Business (other than for the Company or
its affiliates), or (ii) render any services in furtherance of the Business to
any person, corporation, partnership or other entity engaged in the Business, or
who has taken substantial measures, or made investments, evidencing an intention
to engage in the Business other than incidentally as is necessary to engage in
its principal business, or for any Originator (defined below); or (iii) become
interested in any Originator or any person, corporation, partnership or other
entity (other than the Company or its affiliates) principally engaged in the
Business, as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System, and
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity (except to the extent expressly permitted herein). In
addition, the restrictions of this Section 6(a) shall not apply to any existing
investments or other activities of the Executive which have been disclosed in
writing to and approved by the Board prior to the date hereof. For purposes of
this Agreement, “Originator” shall mean a person, corporation, partnership or
entity who (x) at any point prior to the date of Executive’s termination
hereunder was paid fees or earned any fees or entered into any agreement with
the Company or its affiliates in respect of the origination of any financing
transaction by or placement of securities or issued by REITs, real estate
operating companies or their affiliates, wherever located, into or through a CDO
transaction or warehouse line in which the Company or any of its affiliates
acted as collateral manager, or (y) which the Company engaged or plans to engage
for the purpose of the placement of securities into a CDO transaction or
warehouse line.

(b) During and after the period of the Executive’s employment with the Company
and its affiliates, the Executive shall keep secret and retain in strictest
confidence all confidential matters relating to the Company’s Business and the
business of any of its affiliates and to the Company and any of its affiliates,
learned by the Executive heretofore or hereafter directly or indirectly from the
Company or any of its affiliates (the “Confidential Company Information”); and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which is at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive or is received
from a third party not under an obligation to keep such information confidential
and without breach of this Agreement.

(c) During the period commencing on the date hereof and ending eighteen
(18) months following the date upon which the Executive shall cease to be an
employee of the Company and its affiliates, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, knowingly (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any employee who has left
the employment of the Company or any of its affiliates within the eighteen
(18) month period which follows the termination of such employee’s employment
with the Company and its affiliates, and (iii) the Executive will not, whether
for his own account or for the account of any other person, firm, corporation or
other business organization, intentionally interfere with the Company’s or any
of its affiliates’ relationship with, or endeavor to entice away from the
Company or any of its affiliates, any person who during the Term is or was a
customer or client of the Company or any of its affiliates.

6.2 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in Philadelphia, Pennsylvania in accordance with the law of the
Commonwealth of Pennsylvania and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:



  (i)   If to the Company, to:

RAIT Investment Trust

1818 Market Street

28th Floor

Philadelphia, PA 19103

Attention: Chief Executive Officer

with a copy to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Kathleen Werner



  (ii)   If to the Executive, to the address set forth on the signature page
hereof.

Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF PENNSYLVANIA.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, subject to Section 5.3, pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Termination of Existing Agreements. The Company, the Executive and Taberna
acknowledge and agree that (i) for the avoidance of doubt, (A) the Merger
constitutes a Change of Control with respect to the Executive’s Employment
Agreement with Taberna, dated April 28, 2005 (the “Taberna Employment
Agreement”) and (B) notwithstanding the foregoing, the Executive shall not be
entitled to any payment under Section 5.2(b)(ii) of the Taberna Employment
Agreement or Section 5.2(b)(ii) of this Agreement in the event he terminates his
employment within the six-month anniversary of the Merger and the second
sentence of Section 5.3 of the Taberna Employment Agreement shall not be
operative in connection with the Merger; (ii) Taberna will take no action
between the date of the signing of this Agreement and the date of the
consummation of the Merger that would constitute “Good Reason” under
Section 5.2(a) of the Taberna Employment Agreement; and (iii) on and after the
effective time of this Agreement, the Taberna Employment Agreement shall be of
no force and effect other than with regards to the Executive’s rights under the
first sentence of Section 5.3 thereof.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

NYA 787620.7

1

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

     
RAPHAEL LICHT
/s/ Raphael Licht
 


 
     

 
   
Raphael Licht
RAIT INVESTMENT TRUST
By:
 

/s/ Betsy Z. Cohen
 
   

                Name: Betsy Z. Cohen           Title: Chief Executive Officer  
  TABERNA REALTY FINANCE TRUST     (with respect to Section 7.14)     By:    
/s/ Jack E. Salmon



    Name: Jack E. Salmon
Title: Chief Financial Officer and Executive Vice
President

2